754 A.2d 388 (2000)
359 Md. 395
Deborah A. BOWERS, Personal Representative of the Estate of Steve B. Bowers et al.
v.
Terrence D. CALLAHAN.
No. 156, Sept. Term, 1999.
Court of Appeals of Maryland.
June 27, 2000.
Paul W. Spence, Sharon A. Christie (Spence, Kohler, Christie & Pulver, PA, Towson), for petitioners.
Gerald W. Ueckermann, Jr. (O'Malley, Miles, Nylen & Gilmore, PA, Calverton), for respondent.
Submitted before BELL, C.J., and ELDRIDGE, RODOWSKY, RAKER, WILNER and CATHELL, JJ.
Prior report: 131 Md.App. 163, 748 A.2d 499.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 27th day of June, 2000,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals with directions to dismiss the appeal. See Shoemaker v. Smith 353 Md. 143, 725 A.2d 549 (1999). See also Dennis v. Folkenberg, 354 Md. 412, 731 A.2d 883 (1999); Samuels v. *389 Tschechtelin, 353 Md. 508, 727 A.2d 929 (1999); Bunting v. State, 312 Md. 472, 540 A.2d 805 (1988). Costs in this Court and in the Court of Special Appeals to be divided equally between the parties.
Judge HARRELL did not participate in the consideration of this matter.